         Case 3:00-cv-04599-WHO Document 1440 Filed 05/03/21 Page 1 of 1



                                       UNITED STATES DISTRICT COURT

                                    NORTHERN DISTRICT OF CALIFORNIA



                                             RELATED CASE ORDER




         A Motion for Administrative Relief to Consider Whether Cases Should be Related or a Sua Sponte
Judicial Referral for Purpose of Determining Relationship (Civil L.R. 3-12) has been filed. The time for
filing an opposition or statement of support has passed. As the judge assigned to case



         00-cv-04599-WHO
         Allen, et al v. City of Oakland, et al


        I find that the more recently filed case that I have initialed below is NOT related to the case
assigned to me.




Case                   Title                          Related Not Related
21-cv-02881-TSH Gaffet v. City Of Oakland                        WHO




Dated: May 3, 2021                                    By:

                                                      William H. Orrick

                                                      United States District Judge




                                                      1
